DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (2015/0151544) in view of Yamamoto et al. (5,760,803).

 	Regarding claim 1, Asai teaches a liquid ejection head comprising: 
a substrate (fig. 4, item 4); 
a flow channel member (fig. 4, item 9, [0031]) composed of a resin (N-695), the flow channel member overlying the substrate and defining a flow channel (fig. 4, item 10) through which a liquid flows; 
an ejection opening member (fig. 4G, item 8, [0033]) composed of a resin, the ejection opening member overlying the flow channel member and defining an ejection opening (fig. 2, item 13) through which the liquid is ejected; and 
an intermediate layer (fig. 4, item 2, [0030], [0020], [0039]) composed of a resin (N-695), the intermediate layer being between the substrate and the flow channel member (see fig. 2), 
wherein water absorption W of the intermediate layer, water absorption W1 of the flow channel member, and water absorption W2 of the ejection opening member satisfy , wherein the water absorption W of the intermediate later is twice or less as high as the water absorption W1 of the flow channel member (Note that equal water absorptions meet the limitation).
Asai does not teach wherein the intermediate layer contains a polyol or a silane coupling agent. Yamamoto teaches this (Yamamoto, col. 14, lines 51-67, Note that at least a portion of the layer adjacent the substrate layer includes a silane coupling agent). It would have been obvious to one of ordinary skill in the art at the time of invention to add a silane coupling agent, as disclosed by Yamamoto, to the device disclosed by Asai, because doing so would allow for the proper adhesion of the flow channel member to the substrate layer. 
 	Regarding claim 2, Asai in view of Yamamoto teaches the liquid ejection head according to claim 1, wherein the water absorptions W, W1, and W2 satisfy the relationship W>W1>W2 (see claim 1 rejection, Note that the resultant device would meet the limitation). 	Regarding claim 3, Asai in view of Yamamoto teaches the liquid ejection head according to claim 1, wherein the water absorption W1 of the flow channel member is 2 to 5 times as high as the water absorption W2 of the ejection opening member (Note that given the materials making up each of the claimed layers, the limitation is met). 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853